            Case 1:21-cr-00117-TFH Document 48 Filed 08/23/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                        *

                v.                              *               Case No.-21-CR-117 (TFH)

    ALEX HARKRIDER                              *

                        Defendant               *

        *       *       *       *       *       *       *       *       *        *       *

                                            NOTICE OF FILING

        The Defendant, Alex Harkrider, by and through his Court-appointed counsel, Kira Anne

West, hereby files this notice of filing of discovery letter. The letter is attached to this notice.


                                                Respectfully submitted,


                                                _________/s/________________________
                                                Kira Anne West
                                                712 H Street NE
                                                Suite 509
                                                Washington, D.C. 20001
                                                D.C. Bar No. 993523
                                                 (202) 236-2042
                                                kiraannewest@gmail.com



                                       CERTIFICATE OF SERVICE


        I swear that on August 23rd 2021 a copy of this notice and letter was filed via the ECF and rules of
this Court.

                                                                        ________/s/________________
                                                                        Kira A. West
Case 1:21-cr-00117-TFH Document 48 Filed 08/23/21 Page 2 of 2
